UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 31, 2011 (Date of earliest event reported) May 25, 2011 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders We held our 2011 annual meeting of shareholders on May 25, 2011.The matters voted upon at the meeting and the results of such voting are set forth below: 1. The individuals set forth below were elected to the Board of Directors of the Company by a majority of the votes cast to serve one-year terms expiring at the later of our annual meeting of shareholders in 2012 or upon a successor being elected and qualified, as follows: Director Votes For Votes Against Abstain Broker Non-Votes James C. Day Julie H. Edwards William L. Ford John W. Gibson Bert H. Mackie Jim W. Mogg Pattye L. Moore Gary D. Parker Eduardo A. Rodriguez Gerald B. Smith David J. Tippeconnic 2. The appointment of PricewaterhouseCoopers LLP as independent auditor for the Company for the fiscal year ending December 31, 2011, was ratified by a majority of the votes cast as follows: Votes ForVotes AgainstAbstain 94,356,813 528,606688,620 3. The advisory vote on compensation paid to our named executive officers as disclosed in our Proxy Statement for the 2011 annual meeting, including the Compensation Discussion and Analysis, compensation tables and narrative discussion, was approved by a majority of the votes cast as follows: Votes ForVotes AgainstAbstainBroker Non-Votes 75,066,190 5,925,9781,966,189 12,615,682 2 4. The advisory votes on the frequency of the advisory shareholder vote on executive compensation were cast as follows: 1 Year2 Years3 YearsAbstainBroker Non-Votes Based on these results, we intend to provide shareholders with an annual, non-binding advisory vote on executive compensation until the next required non-binding advisory vote on the frequency of future advisory votes on executive compensation as required by the rules of the Securities and Exchange Commission. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 31, 2011 By: /s/ Robert F. Martinovich Robert F. Martinovich Senior Vice President, Chief Financial Officer and Treasurer 4
